Title: To James Madison from Augustus Woodward, 7 May 1808
From: Woodward, Augustus
To: Madison, James



River Raisin, may 7. 1808.

Finding the conduct of the party, in the recent application for an habeas corpus, to be extremely reprehensible; I deemed it more reasonable to require his attendance here.  If the least curiosity should exist as to his case the enclosed papers will elucidate it.
I have the honor, Sir, to enclose copies of a letter to me from Genl. Hull, and of my reply; and have the happiness to be, Sir with the highest respect, your obedient Servant,

A. B. Woodward

